DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 18, 2021

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al, US Patent Application Publication 2010/0123201.

100 with a surface that is substantially flat; a channel area 102 or 108 above the substrate, wherein the channel area is an epitaxial layer directly in contact with the surface of the substrate, and the channel area includes an III-V compound [0043]; a gate dielectric layer 114a or 114b adjacent to the channel area and in direct contact with the channel area; and a gate electrode 120a or 120b adjacent to the gate dielectric layer (figure 11).

Regarding claim 2, Jeon teaches the channel area is in direct contact with the surface of the substrate without a buffer layer or another epitaxial layer in between.

Regarding claim 3, Jeon teaches a source area 126/128 and a drain area 126/128 above the substrate and adjacent to the channel area; a source electrode 132b or 134b in contact with the source area; and a drain electrode 134c or 132c in contact with the drain area (figure 11).

Regarding claim 4, Jeon teaches a spacer 132 along a side wall of the gate electrode.

Regarding claim 5, Jeon teaches the III-V compound in the channel area includes a material selected from the group consisting of aluminum (AI), gallium (Ga), indium (In), nitrogen (N), phosphorus (P), arsenic (As), antimony (Sb), AlAs, GaAs, InxGa1-xAs, InxAl1-xAs InxGa1-xP, InxAl1-xP, GaAsxSb1-x, AlxGa1-xAsyP1-y where x GaP, InP, a binary III-V compound, a ternary III-V compound, and a quaternary III-V compound [0043]

Regarding claim 6, Jeon teaches the channel area is of a shape selected from the group consisting of a rectangular cuboid, a triangular shape, a square shape, and a polygon shape (figure 11).

Regarding claim 7, Jeon teaches the substrate includes a material selected from the group consisting of silicon, sapphire, SiC, GaN, AIN, S102, SiN and Cu [001].

Regarding claim 9, Jeon teaches the channel area includes a channel area selected from the group consisting of a FinFET channel, a vertical FET channel, a nanowire channel, a nanotube channel, and a nanoribbon channel [0043].

Regarding claim 10, Jeon teaches the semiconductor device is an
NMOS transistor, or a PMOS transistor [0067].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1 above, and further in view of Agostinelli et al, US Patent 4,833,103

	Regarding claim 8, while Jeon teaches the substrate is a silicon substrate,
Jeon fails to teach the silicon substrate has a (111), (100), or (110) crystal plane as a principal plane.

	Agostinelli teaches the silicon substrate has a (111), (100), or (110) crystal plane as a principal plane (column 5, lines 29-33) by teaching that any of these crystal planes on substrates are ideal for a III-V compound layers to be deposited upon.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agostinelli with that of Jeon because silicon substrate with a (111), (100), or (110) crystal plane as a principal plane are ideal for a III-V compound layers to be deposited upon.

 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1 above, and further in view of Or-Bach, US Patent 8,803,206.



However, Figure 1 of Or-Bach teaches a 3D integration circuit, in which the substrate (represented as 0116, which would be layer 100 of Jeon) is above a metal layer 108 of back-end-of-the-line (BEOL) of the semiconductor device. By arranging transistors in 3 dimensions instead of 2 dimensions, the transistors in ICs can be placed closer to each other.  This reduces wire lengths and keeps wiring delay low. 
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Or-Bach with that of Jeon because arranging transistors in 3 dimensions instead of 2 dimensions allows the transistors in ICs can be placed closer to each other, this reducing wire lengths and keeps wiring delay low to improve the electrical device.

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al, US Patent Application Publication 2010/0123201 in view of Giles et al, US Patent Application Publication 2014/0035059.

Regarding claim 22, Jeon teaches a transistor comprising: a substrate 100 with a surface that is substantially flat; a channel area 102 or 108 above the substrate, wherein the channel area is an epitaxial layer directly in contact with the surface of the substrate, and the channel area includes an III-V compound [0043]; a gate dielectric 114a or 114b adjacent to the channel area and in direct contact with the channel area; and a gate electrode 120a or 120b adjacent to the gate dielectric layer (figure 11)

Jeon fails to teach a computing device, comprising: a processor; and a memory device coupled to the processor, wherein the memory device or the processor includes the transistor.

However, it is generally known in the art that transistors are used in electrical components. One such example is in figure 4 Giles, which teaches a computing device 400, comprising: a processor 404; and a memory device DRAM OR ROM coupled to the processor, wherein the memory device or the processor includes the transistor [0002]. Giles even points out that shrinking the size of transistors allows for increased number of memory devices on a chip, leading to the fabrication of products with increased capacity, thereby improving the devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Giles with that of Jeon because it is generally known in the art that transistors are used in electrical components to increase the capacity of the device, which improves the electrical device made. 

Regarding claim 23, Jeon teaches a source area 126/128 and a drain area 126/128 above the substrate and adjacent to the channel area; a source electrode 132b or 134b in contact with the source area; and a drain electrode 134c or 132c in contact with the drain area (figure 11).

Regarding claim 24, Jeon teaches the III-V compound in the channel area includes a material selected from the group consisting of a binary II-V compound, a ternary III-V compound, and a quaternary III-V compound [0043].

Regarding claim 25, Giles teaches the computing device includes a device selected from the group consisting of wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the processor (figure 4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899